Citation Nr: 0515846	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  03-10 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement service connection for bladder dysfunction.

4.  Entitlement to service connection for residuals of 
chlamydia urethritis.  

5.  Entitlement to service connection for sinusitis with 
earaches and headaches.  

6.  Entitlement to service connection for a psychiatric 
disorder, to include a major depressive disorder.  

7.  Entitlement to service connection for a right ankle 
condition.  

8.  Evaluation of herniated nucleus pulposus, L4-5, with 
persistent mild to moderate radicular symptoms, currently 
evaluated as 10 percent disabling.

9.  Evaluation of patellar tendinitis, left knee, currently 
rated as 10 percent disabling.  

10.  Evaluation of right knee, anterior cruciate ligament 
insufficiency, status post reconstruction, based upon 
limitation of motion, currently rated as 10 percent 
disabling.  

11.  Evaluation of right knee, anterior cruciate ligament 
insufficiency, status post reconstruction, based upon 
instability/subluxation, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1993 to January 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of a regional 
office (RO) of the Department of Veterans Affairs (VA).  

The issues of entitlement to service connection for a right 
ankle disorder, for depression, and for sinusitis with 
headaches and ear aches, and the issues of entitlement to 
increased evaluations for right and left knee disorders are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  The veteran currently has tinnitus which is related to 
service.  

2.  The veteran does not currently have hearing loss 
disability of either ear as contemplated within the VA 
definition of hearing loss per 38 C.F.R. § 3.385.

3.  Bladder dysfunction has not been found to be present.  

4.  The veteran's inservice chlamydia urethritis was acute 
and transitory with no current residuals.  

5.  Under the rating criteria in effect prior to September 
23, 2002, the veteran's herniated nucleus pulposus, L4-5, 
with persistent mild to moderate radicular symptoms resulted 
in no more than moderate intervertebral disc syndrome with 
recurring attacks and no more than slight limitation of 
motion.  

6.  Under the rating criteria in effect from September 23, 
2002, through September 25, 2003, the veteran's herniated 
nucleus pulposus, L4-5, with persistent mild to moderate 
radicular symptoms did not result in incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months; and he experienced no 
more than slight limitation of motion of the lumbar spine, 
with little or no neurological symptoms.  

7.  Under the rating criteria in effect beginning on 
September 26, 2003, the veteran's degenerative disc disease 
of the lumbar spine has not resulted in incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months, and there is 
no evidence of forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The veteran's tinnitus was incurred in service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(d) (2004).

2.  Bilateral hearing loss disability was not incurred in or 
aggravated by service and sensorineural hearing loss may not 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2004).

3.  Bladder dysfunction was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

4.  Residuals of chlamydia urethritis were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).

5.  The criteria for a 20 percent evaluation (but no higher) 
for herniated nucleus pulposus, L4-5, with persistent mild to 
moderate radicular symptoms, have been met since January 21, 
2002.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45. 4.71a, Diagnostic Codes 5292, 5293 
(2002), Diagnostic Codes 5292, 5293 (2003), Diagnostic Codes 
5242, 5243 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  After reviewing the claims folder, the claimant has 
been notified of the applicable laws and regulations which 
set forth the necessary criteria for the benefits currently 
sought.  The discussions in the March 2002, January 2003, 
March 2003, January 2004, and February 2004 rating 
determinations, the March 2003, June 2003, and January 2005 
statements of the case, and the January 2004 and November 
2004 supplemental statements of the case informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, in January 
2002, December 2002, August 2003 and November 2003 letters, 
the veteran was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  The Board notes that the January 2002, 
December 2002, and November 2003 VCAA letters were sent to 
the appellant prior to the March 2002, January 2003, and 
February 2004 rating decisions.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

The Board also notes that the August 2003 and November 2003 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA, have been obtained.  
The veteran was also afforded several VA examinations.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the above, the pertinent laws and regulations 
provide that sensorineural hearing loss will be presumed to 
have been incurred in service if manifested to a compensable 
degree within the presumptive time period.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection is also warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disease or injury.  
Allen v. Brown, 7 Vet. App. 439 (1995).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102.

Hearing Loss and Tinnitus

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The 
Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service if there is sufficient evidence to demonstrate a 
relationship between the veteran's service and his current 
disability.  The Board notes that the Court's directives in 
Hensley are consistent with 38 C.F.R. § 3.303(d) which 
provides that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R.§ 3.303(d).

In December 2002, the veteran requested service connection 
for hearing loss and tinnitus due to noise exposure in 
service.  

In September 2003, the veteran was afforded a VA audiological 
evaluation.  At the time of the examination, the veteran 
complained of difficulty hearing with noises at a low volume 
and of constant ringing in his ears.  He noted that the onset 
was in 1999.  He reported having trouble hearing when someone 
talked to him from a distance or when the volume was turned 
down on the TV set.  The veteran indicated that he was 
exposed to firearms and machine guns while in service.  He 
noted that he only wore ear protection half the time and that 
he was exposed to mortars, the firing range, helicopters, 
aircraft engines, and the flight line.  The veteran stated 
that he worked on helicopters early in his service.  He 
performed preflight checks while the engines were running.  
He also reported flying in CH46 helicopters.  He stated that 
there were times he had to take off his headset to perform 
certain tasks.  He noted that his hearing problem really 
increased when he started driving Humvees to pick up ammo.  
He also reported that he trained reservists in shooting.  The 
veteran stated that he trained with mortars, Mark 19 grenade 
launchers, 50 caliber machine guns and TOW missiles fired off 
the Humvees.  

The veteran indicated that his tinnitus was a high-pitched 
ringing/buzzing sound.  He felt his tinnitus was caused by 
noise exposure.  He stated that his tinnitus was as loud as a 
whisper and that it annoyed him.  



Testing revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
5
10
LEFT
10
10
15
20
20

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 98 percent in the left ear.

The examiner reported that the veteran had normal hearing 
sensitivity from 500 to 4000 Hertz and normal middle ear 
function for both his left and right ear.  

The examiner further stated that it was his opinion that the 
veteran's subjective complaints of constant bilateral 
tinnitus were more likely than not related to his history of 
military noise exposure.  

While the Board is sympathetic to the veteran's claim that he 
sustained hearing loss inservice, the Board is also bound by 
the pertinent VA regulation, 38 C.F.R. § 3.385, which 
requires objective demonstration of current hearing loss 
disability, which was not met in this case.

Accordingly, the Board finds that the veteran does not 
currently have hearing loss disability of either ear as 
contemplated within the VA definition of hearing loss per 
38 C.F.R. § 3.385.  In the absence of current disability, the 
veteran does not have a valid claim of service connection for 
bilateral hearing loss.  Rabideau v. Derwinski, 2 Vet. App. 
141, 143- 44 (1992).  Therefore, the Board must conclude that 
bilateral hearing loss was not incurred in or aggravated by 
service.

With regard to the veteran's tinnitus, the Board notes that 
for a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  
While the evidence does not overwhelmingly support the grant 
of service connection for tinnitus, based upon the September 
2003 VA examiner's opinion that it was more likely than not 
that the veteran's subjective tinnitus complaints were 
related to his history of military noise exposure, it cannot 
be stated that the preponderance of the evidence is against 
the claim of service connection for tinnitus.  Therefore, 
service connection for tinnitus is warranted.

Bladder Dysfunction and Chlamydia Urethritis

A review of the veteran's service medical records reveals 
that he was treated for chlamydia urethritis in March 1996.  
There were no further complaints or findings of urethritis or 
bladder problems during the remainder of the veteran's 
service.  

At the time of a February 2002 VA examination, the veteran 
noted that he had been diagnosed with chlamydia in 1995 or 
1996.  A sperm count was done to check for sterility and was 
normal according to the veteran.  

The veteran was afforded a VA genitourinary examination in 
September 2003.  At the time of the examination, the veteran 
complained of increased nocturia times two.  He denied any 
lethargy, weakness, anorexia, or any recent weight loss or 
gain.  He reported no hesitancy when starting his stream and 
no dysuria.  He noted that the stream was strong when it 
began.  He complained of intermittent feelings of having to 
void after only an hour or two.  He was able to hold his 
bladder on long drives without difficulty.  He also had no 
complaints of incontinence.  There was no history of erectile 
dysfunction or infections of the urinary tract system.  The 
veteran was able to spontaneously void and used no forms of 
catheterization.  There was no history of bladder stones or 
any infections of the urinary tract system.  

Physical examination revealed that the veteran had a normal 
penis with no evidence of calcifications detected.  He had 
bilateral descended testicles, normal testes, and no masses.  
A normal epididymis and normal spermatic cord were also 
present.  There was no evidence of an inguinal hernia.  The 
veteran had a normally positioned anus and a normal rectal 
examination with a normal prostate and no palpated masses.  

It was the examiner's impression that the veteran had an 
injury to his L4-5 region with no neurologic complaints 
except for radicular pain.  His only urinary complaint was of 
increased frequency which was most likely sensory.  The 
examiner indicated that it was unlikely that this was 
anatomic given the veteran was able to hold his urine for 
several hours and that he was able to void with a good 
urinary stream.  He noted that given the veteran's history of 
no urinary tract infections, most likely he did not have any 
severe bladder retention.  He stated that it was unlikely 
that back strain could cause a neurogenic bladder.  The 
examiner indicated that it was less likely that the veteran's 
symptoms of frequency were related to his back.  

The veteran, at the time of a July 2004 examination by his 
private physician, J. Williamson, M.D., denied having trouble 
with bowel or bladder function.  

With regard to the veteran's claim of service connection for 
residuals of chlamydia urethritis, the Board notes that the 
veteran was treated for chlamydia on one occasion with no 
recurrence.  There were no complaints or findings of 
residuals of chlamydia urethritis during the veteran's 
remaining period of service.  As such, the veteran's 
chlamydia was acute and transitory.  

There were also no findings of chlamydia urethritis residuals 
at the time of the veteran's February 2002 or September 2003 
VA examinations.  

As to the veteran's belief that he has a residuals of 
chlamydia urethritis which is related his period of service, 
the Board notes that he is competent to report symptoms and 
pain he experienced inservice; however, he is not qualified 
to render an opinion as to whether he currently has a 
residuals of chlamydia urethritis and whether that disorder 
is related to service.  See Espiritu v, Derwinski, 2 Vet. 
App. 492 (1992). 

The Board is sympathetic to the veteran's beliefs; however, 
the preponderance of the evidence shows that the veteran does 
not have any residuals of chlamydia urethritis.  Therefore, 
service connection is not warranted.

With regard to the veteran's claim of bladder dysfunction, 
the Board notes that there have been no findings of a bladder 
dysfunction at any time.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding 
that the VA's and the United States Court of Appeals for 
Veterans Claims interpretation of section 1110 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); See also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ; 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

The objective medical findings demonstrate that the veteran 
does not currently have a bladder dysfunction.  

As to the veteran's beliefs that he currently has bladder 
dysfunction, the Board notes that he is not qualified to 
render an opinion as to whether he currently has bladder 
dysfunction and whether that condition is related to service.  
See Espiritu and Moray.

While the Board is sympathetic to the veteran's beliefs, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.

Herniated Nucleus Pulposus, L4-5, with 
Persistent Mild to Moderate Radicular 
Symptoms

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2, which require 
the evaluation of the complete medical history of the 
veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned. Note (1) to Diagnostic Code 5003 states that the 20 
and 10 percent ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of motion.  
Id.

Under the old rating criteria, effective prior to September 
23, 2002, a 20 percent disability evaluation was assigned for 
moderate intervertebral disc syndrome with recurring attacks.  
A 40 percent disability evaluation was assigned for severe 
intervertebral disc syndrome, with intermittent relief.  A 60 
percent evaluation was assigned for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, or other neurological findings appropriate to 
the site of the diseased disc with little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293 (2001).

Diagnostic Code 5292 provided that the following ratings were 
appropriate for limitation of motion of the lumbar spine: 10 
percent for slight limitation of motion; 20 percent for 
moderate limitation of motion; and 40 percent for severe 
limitation of motion.  38 C.F.R. § 4.71a; Diagnostic Code 
5292 (2002).

With regard to the rating criteria under Diagnostic Code 
5293, effective September 23, 2002, you were to evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months				
					60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months							
						40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months					20


With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months					10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2):  When evaluating on the basis 
of chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3):  If intervertebral disc 
syndrome is present in more than one 
spinal segment, provided that the effects 
in each spinal segment are clearly 
distinct, evaluate each segment on the 
basis of chronic orthopedic and 
neurologic manifestations or 
incapacitating episodes, whichever method 
results in a higher evaluation for that 
segment.

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.	100

Unfavorable ankylosis of the entire 
thoracolumbar spine 				
			50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine			
		40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine			
					30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis					
			20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height						
	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

A review of the record reveals that the veteran requested 
service connection for a low back disorder in January 2002.  

At the time of a February 2002 VA examination, the veteran 
reported that his back trouble began in 1998 when engaged in 
physical training.  He noted that his back locked and that he 
developed some left leg numbness and tingling.  The veteran 
reported that he currently had pain in his back when lifting 
and intermittent episodes of left leg symptoms, primarily 
numbness and tingling on the dorsum of the left foot.  

Examination of the lumbar spine revealed full range of motion 
in flexion, extension, and right and left side bending.  The 
veteran had difficulty with heel walking on the left and he 
had diminished tibialis anterior strength on the left.  He 
also had diminished sensation to the L5 distribution on the 
left.  Calf circumferences were symmetrical at 38 cm but he 
had tightness in the hamstrings on the left.  Straight leg 
raising was negative, bilaterally.  A diagnosis of herniated 
nucleus pulposus, L4-5, left, with persistent mild to 
moderate radicular symptoms, was rendered.  

In a March 2002 rating determination, the RO granted service 
connection for herniated nucleus pulposus, L4-5, with 
persistent mild to moderate radicular symptoms, and assigned 
a 10 percent disability evaluation.  

In his September 2002 notice of disagreement, the veteran 
indicated that his attacks of severe back pain and related 
neurological discomfort occurred on a regular basis allowing 
only intermittent relief.  

Treatment records obtained in conjunction with the veteran's 
claim reveal that at the time of a June 2002 VA outpatient 
visit, the veteran reported having chronic back pain.  He 
stated that the pain was usually nonradiating but that it 
sometimes radiated into the left lower extremity.  He also 
reported having associated tingling and numbness in the left 
leg.  The veteran stated that his low back pain was about the 
same as last year.  Physical examination revealed no focal 
neurological deficits.  Examination of the back revealed no 
tenderness along the back and no paraspinal muscle spasm.  
Straight leg raising was negative.  It was the examiner's 
impression that the veteran had chronic low back pain.  

In his March 2003 substantive appeal, the veteran again 
reported having severe back pain and associated neurological 
deficits with only intermittent relief.  

At the time of an August 2003 VA examination, the veteran 
complained of stiffness in his back in the morning on both 
the left and right side.  His aching pain increased with 
prolonged sitting,  He noted having intermittent episodes of 
numbness and tingling into the left leg with occasional 
burning pain from the left buttocks into the calf.

Physical examination revealed that he walked with a non-
antalgic gait.  He had a level pelvis.  Examination of the 
lumbar spine revealed full active range of motion in flexion, 
extension, and right and left side bending.  Neurologic 
evaluation revealed physiologic and symmetrical reflexes and 
strength and sensation in both lower extremities.  Internal 
and external rotation of the hips was within normal limits.  
Pulses were within normal limits and straight leg raising was 
negative, bilaterally.  Calf circumference was symmetrical at 
40 cm.  X-rays of the lumbar spine showed no significant 
degenerative abnormality.  The disc spaces were well 
maintained and there was no evidence of significant 
osteophytic formations.  A diagnosis of history of herniated 
nucleus pulposus, with mild radicular symptoms, was rendered.  

As noted above, a 10 percent disability evaluation has been 
assigned.  For a higher evaluation for the regulations in 
effect prior to September 23, 2002, there had to be moderate 
intervertebral disc syndrome with recurring attacks.  The 
findings made at the time of the veteran's February 2002 VA 
examination and June 2002 VA outpatient treatment record, 
while not totally meeting all the criteria for a 20 percent 
evaluation more closely approximate those necessary for such 
a rating.  At the time  of the February 2002 VA examination, 
the veteran was found to have persistent mild to moderate 
radicular symptoms.  Radicular symptoms were also noted at 
the time of the August 2003 VA examination.  As such, the 
criteria for a 20 percent evaluation have been met.  

The criteria for a 40 percent evaluation have not been met as 
the veteran has not been shown to have severe intervertebral 
disc syndrome, with intermittent relief.  The objective 
medical findings at the time of the February 2002 and August 
2003 VA examinations did not reveal severe symptoms.  The 
veteran was found to have full range of motion for extension, 
flexion, and lateral bending at the time of both 
examinations.  Furthermore, the examiners indicated that the 
veteran had no more than mild to moderate radicular symptoms.

As to the veteran's claim that an increased evaluation was 
warranted based upon neurological findings, the Board does 
observe that at the time of the February 2002 VA examination, 
diminished sensation was noted to the L5 distribution on the 
left; however, straight leg raising was negative, 
bilaterally.  Moreover, at the time of the June 2002 
outpatient visit, the veteran had no focal deficits and 
straight leg raising was again negative, bilaterally.  
Finally, at the time of the veteran's August 2003 VA 
examination, a neurologic evaluation revealed physiologic and 
symmetrical reflexes and strength and sensation in both lower 
extremities.  As such, an increased evaluation would not be 
warranted based upon neurological symptoms.  Moreover, the 
veteran's intervertebral syndrome has not been clinically 
described as severe or pronounced by any VA examiner.  

As to the criteria in effect beginning in September 2002 and 
prior to September 2003, the Board notes that the veteran has 
not reported having incapacitating episodes totaling between 
two weeks and four weeks in the past twelve months.

Range of motion reported for the veteran's lumbar spine would 
warrant findings of no more than slight limitation of motion 
under Diagnostic Code 5292, even when taking into account the 
DeLuca factors, and would not result in an evaluation in 
excess of 20 percent as there were no neurological findings 
involving each lower extremity, with no indication of trophic 
changes or atrophy on examinations performed subsequent to 
September 2002.  

As to the criteria in effect subsequent to September 23, 
2003, the Board notes that, in addition to the veteran not 
having reported incapacitating episodes totaling at least two 
weeks but less than four weeks during the past 12 months, 
there is no evidence of forward flexion of the thoracolumbar 
spine to 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  Thus, an evaluation in excess 
of 20 percent would not be warranted.  

The competent medical evidence reflects consideration of the 
veteran's complaints of pain, weakness and fatigability by 
medical professionals.  The veteran is competent to report 
that he is worse or entitled to a higher evaluation.  
However, the observation of a skilled professional is more 
probative of the degree of the veteran's impairment.  Even 
when considering the additional limitation of motion caused 
by fatigue, weakness, and flare-ups, neither the actual range 
of motion nor the functional limitation warrants an 
evaluation in excess of 10 percent for limitation of motion 
based upon the appropriate codes governing limitation of 
motion.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in frequent periods 
of hospitalization.  Moreover, there have been no reports of 
interference with employment.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for tinnitus is warranted.  
Entitlement to a 20 percent evaluation for herniated nucleus 
pulposus, L4-5, with persistent mild to moderate radicular 
symptoms, is warranted.  To this extent, the appeal is 
granted subject to applicable laws and regulations governing 
payment of VA monetary benefits.   

Entitlement to service connection is not warranted for 
hearing loss, for bladder dysfunction, or for residuals of 
chlamydia urethritis.  To this extent, the appeal is denied.  


REMAND

With regard to the veteran's claim for service connection for 
depression, the Board notes that the veteran has claimed that 
his depression is as a result of his service-connected 
disabilities, including his knee and back disorders.  The 
Board notes that in a November 2004 VA treatment record, it 
was indicated that the veteran had a major depressive 
disorder due to circumstances of debilitating injuries and 
impaired functioning.  In the history portion of the report, 
the veteran was noted to have sustained injuries to his knees 
and his back.  

With regard to the veteran's claim of service connection for 
sinusitis with headaches and earaches, the Board notes that 
the veteran was treated for sinusitis on several occasions in 
service.  Moreover, at the time of his September 2003 VA 
examination, the veteran was again found to have sinusitis.  
While the Board notes that the September 2003 VA examiner 
indicated that it was not likely that the veteran's sinusitis 
was related to his period of service, the veteran's private 
physician, in an October 2003 letter, noted that the veteran 
was treated for rhinitis and sinusitis in service and that a 
CT scan of the veteran's sinuses showed that he currently had 
rhinitis.  Following receipt of this information, the RO 
granted service connection for rhinitis in a January 2004 
rating determination.  

The Board notes that service connection is warranted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  The 
Court has also held that service connection can be granted 
for disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).  
Based upon the Court's holding in Allen, the Board is of the 
opinion that the veteran should be afforded additional VA 
examinations with regard to his claims for sinusitis and a 
psychiatric disorder, to determine if they are related to 
service and to see if either of these disorders are affected 
by any service-connected disorders.  

With regard to the veteran's claim of service connection for 
a right ankle disorder, the Board notes that the veteran has 
not been afforded a VA examination as it relates to his right 
ankle.  The Board further observes that as the veteran is 
service-connected for right and left knee disorders, an 
opinion should be rendered as to what effect, if any, the 
veteran's service-connected disorders have on his right 
ankle.  

With regard to the veteran's service-connected patellar 
tendonitis of the left knee and right knee anterior cruciate 
ligament insufficiency, both rated as 10 percent disabling, 
the Board notes that while the veteran has been afforded 
several VA examinations, there has been no range of motion 
reported in degrees for the right knee since February 2002 
and no range of motion reported for the left knee since 
September 2002.  The most recent VA examination, performed in 
August 2003, made no reference to range of motion.  Moreover, 
the July 2004 report received from J. Williamson, M.D., the 
veteran's private physician also contained no references to 
ranges of motion reported in degrees for either knee.  The 
veteran has reported a continual worsening of symptoms with 
regard to his left and right knees.  

Accordingly, this matter is remanded for the following 
actions:  

1.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any current 
psychiatric disorder, to include major 
depression.  All necessary tests and 
studies should be performed and all 
findings should be reported in detail.  
The claims folder must be made available 
to the examiner for review.

The examiner is requested to render the 
following opinions:  Is it at least as 
likely as not (a 50 percent or more 
degree of probability) that any current 
psychiatric disorder, including 
depression is related to the veteran's 
period of service?  If not, then is it at 
least as likely as not (a 50 percent or 
more degree of probability) that any of 
the veteran's service-connected 
disorders, caused or have aggravated any 
current psychiatric disorder, including 
depression?  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any current 
sinusitis with headaches and earaches.  
All necessary tests and studies should be 
performed and all findings should be 
reported in detail.  The claims folder 
must be made available to the examiner 
for review.

The examiner is requested to render the 
following opinions:  Is it at least as 
likely as not (a 50 percent or more 
degree of probability) that any current 
sinusitis with headaches and earaches is 
related to the veteran's period of 
service?  If not, then is it at least as 
likely as not (a 50 percent or more 
degree of probability) that the veteran's 
service-connected rhinitis caused or has 
aggravated any current sinusitis with 
headaches and earaches?  

3.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any current right 
ankle disorder.  All necessary tests and 
studies should be performed and all 
findings should be reported in detail.  
The claims folder must be made available 
to the examiner for review.

The examiner is requested to render the 
following opinions:  Is it at least as 
likely as not (a 50 percent or more 
degree of probability) that any current 
right ankle disorder, if found, is 
related to the veteran's period of 
service?  If not, then is it at least as 
likely as not (a 50 percent or more 
degree of probability) that any of the 
veteran's service-connected disorders 
including but not limited to patellar 
tendinitis of the left knee, right knee 
anterior cruciate ligament insufficiency, 
and herniated nucleus pulposus, L4-5, 
caused or has aggravated any current 
right ankle disorder?  

4.  The RO should schedule the veteran 
for a VA examination of the veteran's 
left and right lower extremities to 
determine the nature and severity of his 
service-connected left and right knee 
disorders.  All necessary tests and 
studies, including range of motion 
testing reported in degrees of arc and X-
rays studies, should be performed and all 
findings should be reported in detail.  
The claims folder must be made available 
to the examiner for review.

Range of motion should be clearly 
reported.  The examiner should also 
report whether there is additional 
functional loss due to pain, fatigue, 
weakness, and/or incoordination.  The 
examiner is further requested to 
carefully elicit from the veteran all 
pertinent subjective complaints with 
regard to his left and right lower 
extremities and to make specific findings 
as to whether each complaint is related 
to the service-connected left and right 
knee disorders or some other cause.  The 
examiner should also comment on whether 
recurrent instability or subluxation is 
present, and, if so, whether it is 
slight, moderate, or severe.  

5.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


